DETAILED ACTION
	Claims 1-7 are pending in the present application. Claims 8-18 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/19, 1/2/20, and 1/15/20 have been considered by the examiner.

Drawings
The drawings – Figure 8 is objected to because the drawing is not of sufficient quality for satisfactory reproduction. See 37 CFR 1.84(l).  
(l)    Character of lines, numbers, and letters.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.
This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present invention pertains to verification of fault propagation.   The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…injecting a fault; 
identifying, among a plurality of registers, a first set of registers in which the injected fault cannot propagate and a second set of registers in which the injected fault can propagate; 
wherein for each register of the plurality of registers, the identification comprises running an update function and assigning the register to the second set of registers if the register changes as a result of the update function and assigning the register to the first set if the register does not change as a result of the update function; and 
duplicating the second set of registers to derive a reduced stated duplication for performing equivalence checking.”
The prior arts of record teach:
Blome et al. US 7,926,021 teach a method of selecting where error detection circuits should be placed within an integrated circuit using simulation of a reference and test design with errors injected into the test design and then fan out analysis performed upon those injected errors to identify error propagation characteristics so that registers at which propagated errors are highly likely to manifest. 
Jacobi et al. US 2007/0050740 teach performing functional formal verification using error detection logic which is verified by injecting errors in a hardware design description without changes to the original design description. Both permanent and transient faults can be modelled, and the complete error space can be covered for all types of fault models that can be used at the RTL.
Emura US 6,188,934 teach a register correspondence method in a logic equivalence verifying system which can be carried out even when circuit information includes a feedback loop and test circuits.
Riefert et al. "Identification of critical variables using an FPGA-based fault injection framework," 2013 IEEE 31st VLSI Test Symposium (VTS), teach an FPGA-based fault injection framework which is able to identify the most critical registers of an entire microprocessor.
However the prior arts fail to teach the claimed specifics of:
“…injecting a fault; 
identifying, among a plurality of registers, a first set of registers in which the injected fault cannot propagate and a second set of registers in which the injected fault can propagate; 
wherein for each register of the plurality of registers, the identification comprises running an update function and assigning the register to the second set of registers if the register changes as a result of the update function and assigning the register to the first set if the register does not change as a result of the update function; and 
duplicating the second set of registers to derive a reduced stated duplication for performing equivalence checking.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-7 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
See drawing objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111